DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9367653 in view of Madasu et al. (US 20150066455 A1), hereinafter Madasu. Examiner notes that Madasu is the US PGPUB of US patent 9367653. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the corresponding claims in US 9367653.
Instant Application 16/344335
US 9367653
Claim 1: A method, comprising:
generating a multiphase fluid flow model defining at least two layers comprising a first layer including a proppant-fluid mixture and a 
Claim 1: A proppant transport flow modeling method comprising:
generating a one-dimensional proppant transport flow model representing flow of a proppant-fluid mixture in a subterranean 


simulating, by operation of a data processing apparatus, proppant transport in a well system fluid in a well system based on the one-dimensional proppant transport flow model including the proppant momentum conservation model;
performing a wellbore operation based on the simulation result
controlling an injection treatment in the well system by controlling a fluid parameter or a fracture treatment plan based on the 
Claim 2:  The method of claim 1, wherein simulating the behavior of the bed of settled proppant comprises: simulating at least one of a movement of the bed of settled proppant in the flow path, a flow of fluid through the bed of settled proppant, a transport of proppant in the proppant-fluid mixture, a transport of the proppant from the bed of settled proppant to the proppant-fluid mixture, a transport of the proppant from the proppant-fluid mixture to the bed of settled proppant, and a combination thereof
Claim 1: the one-dimensional proppant transport flow model comprising a proppant momentum conservation model that balances axial proppant momentum in an axial flow direction of the proppant fluid mixture against dynamic changes in transverse proppant momentum, the proppant momentum conservation model including a variable representing changes of a momentum of a proppant when the proppant settles into a bed of settled proppant and when the proppant becomes re-suspended from the bed of settled proppant into the proppant-fluid mixture;

simulating, by operation of a data processing apparatus, proppant transport in a well system fluid in a well system based on the one-dimensional proppant transport flow model including the proppant momentum conservation model
Claim 3: wherein the wellbore operation comprises hydraulic fracturing of a subterranean formation,
Claim 1: controlling an injection treatment in the well system by controlling a fluid parameter or a fracture treatment plan
simulating the behavior of the bed of settled proppant in the proppant fluid mixture flowing in the fracture network
simulating, by operation of a data processing apparatus, proppant transport in a well system fluid in a well system based on the one-dimensional proppant transport flow model including the proppant momentum conservation model
Claim 4: The method of claim 1, wherein the flow path includes at least a portion of a wellbore penetrating a subterranean formation and simulating the behavior of the bed of settled proppant comprises: simulating the behavior of the bed of settled proppant in the proppant fluid mixture flowing in the portion of the wellbore.
Claim 1: simulating, by operation of a data processing apparatus, proppant transport in a well system fluid in a well system based on the one-dimensional proppant transport flow model including the proppant momentum conservation model
Claim 6: The method of claim 1, wherein the one-dimensional proppant transport flow model represents flow of the proppant-fluid mixture in at least one of a wellbore or a fracture in a subterranean rock formation.
Claim 5: The method of claim 1, further comprising: providing the multiphase fluid 

Claim 1: , the proppant momentum conservation model including a variable representing changes of a momentum of a 

simulating, by operation of a data processing apparatus, proppant transport in a well system fluid in a well system based on the one-dimensional proppant transport flow model including the proppant momentum conservation model
Claim 6: The method of claim 5, wherein the one or more fluid flow variables include at least one of a mass flow rate of the proppant-fluid mixture, a pressure of the proppant-fluid mixture, a volume fraction of proppant in the proppant fluid  mixture, a cross-sectional area of the bed of settled proppant, a fluid mass flow rate through the bed of settled proppant, and a cross-sectional area of the flow path
Claim 9: The computer-readable medium of claim 8, wherein the proppant momentum conservation model balances the axial proppant momentum and the transverse proppant momentum based on the equation: … where                                             
                                                
                                                    
                                                        A
                                                    
                                                    
                                                        0
                                                    
                                                
                                            
                                         represents an effective cross-section for free flow in the subterranean region,                                             
                                                
                                                    
                                                        ρ
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                         represents proppant density as the mass of proppant per volume of proppant,                                             
                                                
                                                    
                                                        ϕ
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                        represents the concentration of proppant mass in a volume of proppant-fluid
mixture,                                             
                                                
                                                    
                                                        v
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                         represents the proppant's axial velocity,                                             
                                                
                                                    
                                                        v
                                                    
                                                    
                                                        f
                                                    
                                                
                                            
                                         represents the fluid's axial                                             
                                                
                                                    
                                                        ϕ
                                                    
                                                    
                                                        c
                                                        r
                                                        i
                                                        t
                                                        i
                                                        c
                                                        a
                                                        l
                                                    
                                                
                                            
                                         represents the proppant's critical volume fraction, A represents the area occupied by settled proppant, β represents a coefficient for interphase interaction,                                             
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                        represents the proppant's pressure, g represents acceleration due to gravity, θ is an angle of the acceleration due to gravity with respect to the axial flow direction, and t and η represent time and spatial coordinates, respectively.
Claim 7: The method of claim 1, wherein generating the multiphase fluid flow model comprises generating a multiphase fluid flow model that takes into account a momentum transfer between proppant and fluid in the proppant-fluid mixture during settling of the proppant to form the bed of settled proppant and resuspension of the proppant from the settled bed of proppant.
Claim 1: generating a one-dimensional proppant transport flow model representing flow of a proppant-fluid mixture in a subterranean region, the one-dimensional proppant transport flow model comprising a proppant momentum conservation model that balances axial proppant momentum in an axial flow direction of the proppant fluid mixture against dynamic changes in transverse proppant momentum, the proppant momentum conservation model including a variable representing changes of a momentum of a proppant when the proppant settles into a 
Claim 8: The method of claim 7, wherein the multiphase fluid flow model is based on at least one of a mass conservation of the proppant in the settled bed of proppant, a mass conservation of the proppant-fluid mixture, a momentum conservation in the proppant-fluid mixture, a mass conservation of the proppant in the proppant-fluid mixture, and a momentum conservation in the settled bed of proppant.
Claim 9: The computer-readable medium of claim 8, wherein the proppant momentum conservation model balances the axial proppant momentum and the transverse proppant momentum based on the equation: … where                                             
                                                
                                                    
                                                        A
                                                    
                                                    
                                                        0
                                                    
                                                
                                            
                                         represents an effective cross-section for free flow in the subterranean region,                                             
                                                
                                                    
                                                        ρ
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                         represents proppant density as the mass of proppant per volume of proppant,                                             
                                                
                                                    
                                                        ϕ
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                        represents the concentration of proppant mass in a volume of proppant-fluid
mixture,                                             
                                                
                                                    
                                                        v
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                         represents the proppant's axial velocity,                                             
                                                
                                                    
                                                        v
                                                    
                                                    
                                                        f
                                                    
                                                
                                            
                                         represents the fluid's axial velocity,                                             
                                                
                                                    
                                                        ϕ
                                                    
                                                    
                                                        c
                                                        r
                                                        i
                                                        t
                                                        i
                                                        c
                                                        a
                                                        l
                                                    
                                                
                                            
                                         represents the proppant's critical volume fraction, A represents the area occupied by settled proppant, β represents a coefficient for interphase interaction,                                             
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        p
                                                    
                                                
                                                 
                                            
                                        represents the proppant's pressure, g represents acceleration due to gravity, θ is an angle of the acceleration due to gravity with 
Claim 9: The method of claim 1, further comprising: performing the wellbore operation based on the wellbore treatment plan;
Claim 1: controlling an injection treatment in the well system by controlling a fluid parameter or a fracture treatment plan based on the simulating the one-dimensional proppant transport flow model.



Regarding claim 1, the corresponding claim in US 9367653 fails to explicitly recite a multiphase fluid flow model. However Madasu teaches a multiphase flow model ([0066] “In some examples, a one-dimensional proppant transport flow model is a multiphase flow model that incorporates gravitational proppant settling and proppant re-suspension.”). It would have been obvious for one ordinary skill in the art to have modified the claimed modeling method of US 9367653 with the multiphase fluid flow model disclosed by Madasu in order to solve for momentum and mass conservation equations for each phase and reduce computation time (Madasu [0066]) and perform numerical simulations in real time during fracture treatment (Madasu [0011]) and efficiently design and optimize treatment (Madasu [0013]).
Regarding claim 3, the corresponding claim in US 9367653 fails to explicitly recite “the flow path comprises a fracture network formed in the subterranean formation.” However Madasu teaches the flow path comprises a fracture network formed in the subterranean formation ([0003] and [0011] “Fluid flow models can be used to analyze fluid flow, for example, in a well system 
Regarding claim 9, the corresponding claim in US 9367653 fails to explicitly recite a using the simulation result to design a wellbore treatment plan; and modifying the wellbore treatment plan based on the simulation result. However Madasu further teaches using the simulation result to design a wellbore treatment plan; and modifying the wellbore treatment plan based on the simulation result ([0028] “The computing subsystem 110 can perform simulations before, during, or after the injection treatment. In some implementations, the injection treatment control subsystem 111 controls the injection treatment based on simulations performed by the computing subsystem 110. For example, a pumping schedule or other aspects of a fracture treatment plan can be generated in advance based on simulations performed by the computing subsystem 110. As another example, the injection treatment control subsystem 111 can modify, update, or generate a fracture treatment plan based on simulations performed by the computing subsystem 110 in real time during the injection treatment”). It would have been obvious for one ordinary skill in the art to have modified the claimed modeling method of US 9367653 with the treatment plan designing and modifying disclosed by Madasu in order to efficiently design and optimize treatment (Madasu [0013]).

Regarding instant application claims 10-20, the claims recite similar subject matter to instant application  claims 1-9 and are rejected on the ground of nonstatutory double patenting In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 (Step 1)  Claims 1-9 are directed to a statutory category of a process, and claims 10-17 are directed to a statutory category of a machine.
Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed computer readable medium could be interpreted, based on the specification, to be a transitory medium, i.e. carrier wave or signal. Looking to page 18 paragraph [0056] states “the computer-readable program code may be stored 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Cf.  Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998). 
Amendment to include the term "non-transitory” is required.


(Step 2A, prong 1) Claim 1 recites the abstract idea of a mental process. Claim 1 recites 
generating a multiphase fluid flow model defining at least two layers comprising a first layer including a proppant-fluid mixture and a second layer including a bed of settled proppant;
simulating a behavior of the bed of settled proppant in a flow path using the multiphase fluid flow model and thereby obtaining a simulation result
The limitation of “generating a multiphase fluid flow model defining at least two layers comprising a first layer including a proppant-fluid mixture and a second layer including a bed of settled proppant”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user mentally forming a model in their mind and/or with the aid of pen and paper. 
Similarly, the limitation of “simulating a behavior of the bed of settled proppant in a flow path using the multiphase fluid flow model and thereby obtaining a simulation result”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “simulating” in the context of this claim encompasses the user mentally estimating how proppant will settle in the model over a period of time. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea

(Step 2B) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of “performing a wellbore operation based on the simulation result” amounts to no more than a recitation equivalent to apply and generally link the abstract idea to a field of use and provide insignificant application of the abstract idea as described in Step 2A, prong 2 above and does not provide significantly more than the abstract idea. When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the abstract idea. The claim is not patent eligible.

Claims 2-8 further limit the “Mental Processes” abstract idea of claim 1 with additional limitations that can be practically performed in the mind and recite the “Mental Processes” judicial exception. The claims do not recite any additional elements and therefore do not 

Claim 3 recites the additional element of “wherein the wellbore operation comprises hydraulic fracturing of a subterranean formation,” however this limitation is viewed a recitation equivalent to “apply” and generally link the abstract idea to the field of use and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.

Claim 9 further limits the “Mental Processes” abstract idea of claim 1 with the limitations “using the simulation result to design a wellbore treatment plan” and “modifying the wellbore treatment plan based on the simulation result” which could practically be performed in the mind. Claim 9 recites the additional element “performing the wellbore operation based on the wellbore treatment plan” however this limitation is viewed a recitation equivalent to “apply” and generally link the abstract idea to the field of use and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.

	(Step 2A, prong 1) Claim 10 recites similar limitations and is also directed to the abstract idea grouping of “Mental Processes.” Claim 10 recites:
generate a multiphase fluid flow model defining at least two layers comprising a first layer including a proppant-fluid mixture and a second layer including a bed of settled proppant formed when proppant settles from the proppant-fluid mixture;
simulate a behavior of the bed of settled proppant in a flow path using the multiphase fluid flow model and thereby obtain a simulation result;
The limitation of “generate a multiphase fluid flow model defining at least two layers comprising a first layer including a proppant-fluid mixture and a second layer including a bed of settled proppant formed when proppant settles from the proppant-fluid mixture”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “generate” in the context of this claim encompasses the user mentally forming a model in their mind and/or with the aid of pen and paper. 
Similarly, the limitation of simulate a behavior of the bed of settled proppant in a flow path using the multiphase fluid flow model and thereby obtain a simulation result, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “simulate” in the context of this claim encompasses the user mentally estimating how proppant will settle in the model over a period of time. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
(Step 2A, prong 2) This judicial exception is not integrated into a practical application by the additional elements. The claim recites additional elements “a computer system including a processor and a non-transitory computer readable storage medium, the computer system being 
The claim recites additional elements “a stimulation system for performing a hydraulic fracturing operation in a wellbore penetrating a subterranean formation;” and “actuate the stimulation system to perform the hydraulic fracturing operation in the wellbore based on the simulation result.” which is a recitation equivalent to “apply” and generally link the abstract idea to the field of use “performing a hydraulic fracturing operation.” This limitation is also viewed as insignificant extra-solution activity of insignificant application of the abstract idea (see MPEP 2106.05(g)). The additional element is claimed at a high level of generality and fails to claim how the performing is based on the abstract idea.  Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.04(d) and 2106.05(f) and 2106.05(h)). The claim is directed to an abstract idea
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a processor to perform simulation using a model amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). the additional element of elements “a stimulation system for performing a hydraulic fracturing 
Claims 11-20 recite similar limitations and are also directed to the abstract idea grouping of “Mental Processes.” These claims are rejected using the same rationale used in claims 1-10 above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madasu (US 20150066455 A1). 
Regarding claim 1, Madasu teaches a method, comprising:
a one-dimensional proppant transport flow model is a multiphase flow model that incorporates gravitational proppant settling and proppant re-suspension. The model can predict the bed height of the proppant and its effect on the fluid flow and predict the temperature evolution of the proppant-fluid mixture. The example one-dimensional proppant transport flow model can produce accurate and stable predictions of these proppant and fluid properties. The model can include mass and momentum losses associated with settling as source terms in the one-dimensional model solving for momentum and mass conservation equations for each phase”) comprising a first layer including a proppant-fluid mixture and a second layer including a bed of settled proppant (Fig. 4 and [0055] “In a one-dimensional flow model, the spatial dimension of the model can be defined as the axial flow direction. Proppant particles can also have a transverse momentum component, corresponding to a velocity that is perpendicular to the axial flow, as shown by particle 420. Proppant particles can generally have a momentum that is a combination of axial and transverse components, as shown by particle 430. Transverse momentum can be imparted on a particle, for example, by gravity, pressure variations, temperature variations, flow path geometry, or a combination of these and other aspects of the flow environment. Many particles can settle at the bottom of a flow path, forming a layer of particles, such as settled proppant layer 404 shown in FIG. 4.” And [0058] “The bed height h can be calculated by integrating equation (1) in time. In equation (1), .rho..sub.p represents the proppant density, v.sub.settling represents the proppant settling velocity (i.e., the transverse velocity in the direction of the settled proppant layer), .phi..sub.p represents the proppant concentration, v.sub.* represents the frictional shear velocity for re-suspension, and .phi..sub.critical represents the critical proppant volume fraction (e.g., 0.52). The frictional shear velocity v.sub.* is a parameter that characterizes the shear stress on the flowing proppant at the interface between the flowing proppant and the settled proppant layer.”);

simulating a behavior of the bed of settled proppant in a flow path using the multiphase fluid flow model ([0027] “the computing subsystem 110 can simulate fluid flow in the well system 100. For example, the computing subsystem 110 can include flow models for simulating fluid flow in or between various locations of fluid flow in the well system… ” And [0041] “The example architecture 300 shown in FIG. 3 includes a fluid system 310, a data acquisition system 320, a fluid flow simulation system 330, and an analysis system 360.” And [0045] “The example fluid flow simulation system 330 includes fluid system data 332, flow models 334, a momentum conservation module 340, a mass flux conservation module 342, and a solver module 344. The fluid flow simulation system can include additional or different features, and the features of a fluid flow simulation system 330 can be configured to operate in another manner.” And [0047] “The flow models 334 can include a proppant transport flow model to simulate proppant flow.” And [0048] “the flow paths represent flow conduits in a wellbore, perforations in a wellbore casing, hydraulic fractures extending from a wellbore, natural fractures connected to hydraulic fractures or a wellbore, or other types of interconnected flow paths in a well system environment.” And [0051] “The mass flux conservation module 342 can include any information or modules that can be used to model mass flux conservation in a fluid flow model. In some cases, the mass flux conservation module 342 accounts for a bed height and settling velocity of the proppant in the proppant-fluid mixture”) and thereby obtaining a simulation result ([0053] The analysis system 360 can include any systems, components, or modules that analyze, process, use, or access the simulation data generated by the fluid flow simulation system 330.”); and

performing a wellbore operation based on the simulation result ([0028] “The computing subsystem 110 can perform simulations before, during, or after the injection treatment. In some implementations, the injection treatment control subsystem 111 controls the injection treatment based on simulations performed by the computing subsystem 110. For example, a pumping schedule or other aspects of a fracture treatment plan can be generated in advance based on simulations performed by the computing subsystem 110. As another example, the injection treatment control subsystem 111 can modify, update, or generate a fracture treatment plan based on simulations performed by the computing subsystem 110 in real time during the injection treatment”).

Regarding claim 2, Madasu teaches the method of claim 1, wherein simulating the behavior of the bed of settled proppant comprises: simulating at least one of a movement of the bed of settled proppant in the flow path, a flow of fluid through the bed of settled proppant, a transport of proppant in the proppant-fluid mixture, a transport of the proppant from the bed of settled proppant to the proppant-fluid mixture, a transport of the proppant from the proppant-fluid mixture to the bed of settled proppant, and a combination thereof ([0057] “The dynamic changes of effective cross-section area A.sub.0 can be obtained, for example, using a mass flux conservation model that accounts for the bed height h and a settling velocity v.sub.settling of the proppant in the proppant -fluid mixture. For example, the mass flux conservation model can include an expression for the mass flux balance of the proppant in the proppant-fluid mixture: [Equation 1]” And [0058] “The bed height h can be calculated by integrating equation (1) in time. In equation (1), .rho..sub.p represents the proppant density, v.sub.settling represents the proppant settling velocity (i.e., the transverse velocity in the direction of the settled proppant layer), .phi..sub.p represents the proppant concentration, v.sub.* represents the frictional shear velocity for re-suspension, and .phi..sub.critical represents the critical proppant volume fraction (e.g., 0.52). The frictional shear velocity v.sub.* is a parameter that characterizes the shear stress on the flowing proppant at the interface between the flowing proppant and the settled proppant layer.” And [0061] “As particles of proppant settle into the bed or become re-suspended into the proppant-fluid mixture, the momentum of the proppant and the momentum of the proppant-fluid mixture can change dynamically over time. The momentum changes can be modeled by an example proppant momentum conservation model based on momentum balance equations.”).

Regarding claim 3, Madasu teaches the method of claim 1, wherein the wellbore operation comprises hydraulic fracturing of a subterranean formation ([0012] “a fluid flow model models the flow of fluid in a fracture, for example, during a hydraulic fracturing treatment or another type of injection treatment. As another example, a fluid flow model can model the flow and distribution of proppant in a fracture.”), the flow path comprises a fracture network formed in the subterranean formation ([0011] “Fluid flow models can be used to analyze fluid flow, for example, in a well system environment (e.g., in a wellbore, a fracture network, within the reservoir rock matrix, in a well system tool, etc.) or other environments.” And [0048] “the flow paths represent flow conduits in a wellbore, perforations in a wellbore casing, hydraulic fractures extending from a wellbore, natural fractures connected to hydraulic fractures or a wellbore, or other types of interconnected flow paths in a well system environment … the flow path branches represent a fracture network in a subterranean region, and connectivity between the flow path branches can correspond to the fracture connectivity in the fracture network”), and simulating the behavior of the bed of settled proppant comprises: simulating the behavior of the bed of settled proppant in the proppant fluid mixture flowing in the fracture network ([0013] “a hydraulic fracturing model combines simulations of fracture propagation, rock deformation, fluid flow, proppant transport, and other phenomena. The fluid flow models used in these and other types of simulations can account for the complex physical environments and conditions.” And “the architecture 300 is used to model fluid flow within or between one or more wellbores, wellbore conduits, wellbore tools, wellbore perforations, reservoir rock media, reservoir fractures (e.g., fractures in a complex fracture network, in a dominant bi-wing fracture extending from a wellbore, in a natural fracture network, in hydraulically-induced fractures, etc.), or combinations of these and other types of flow paths in a well system environment.” And [0051] “As shown in FIG. 3, the fluid flow simulation system 330 can also include a mass flux conservation module 342. The mass flux conservation module 342 can include any information or modules that can be used to model mass flux conservation in a fluid flow model. In some cases, the mass flux conservation module 342 accounts for a bed height and settling velocity of the proppant in the proppant-fluid mixture”).

Regarding claim 4, Madasu teaches the method of claim 1, wherein the flow path includes at least a portion of a wellbore penetrating a subterranean formation ([0048] “the flow paths represent flow conduits in a wellbore, perforations in a wellbore casing, hydraulic fractures extending from a wellbore, natural fractures connected to hydraulic fractures or a wellbore, or other types of interconnected flow paths in a well system environment … the flow path branches represent a fracture network in a subterranean region, and connectivity between the flow path branches can correspond to the fracture connectivity in the fracture network”) and simulating the behavior of the bed of settled proppant comprises: simulating the behavior of the bed of settled proppant in the proppant fluid mixture flowing in the portion of the wellbore ([0040] “the architecture 300 is used to model fluid flow within or between one or more wellbores, wellbore conduits, wellbore tools, wellbore perforations, reservoir rock media, reservoir fractures (e.g., fractures in a complex fracture network, in a dominant bi-wing fracture extending from a wellbore, in a natural fracture network, in hydraulically-induced fractures, etc.), or combinations of these and other types of flow paths in a well system environment.” And [0051] “As shown in FIG. 3, the fluid flow simulation system 330 can also include a mass flux conservation module 342. The mass flux conservation module 342 can include any information or modules that can be used to model mass flux conservation in a fluid flow model. In some cases, the mass flux conservation module 342 accounts for a bed height and settling velocity of the proppant in the proppant-fluid mixture”).

Regarding claim 5, Madasu teaches the method of claim 1, further comprising: providing the multiphase fluid flow model with one or more fluid flow variables ([0012] “the proppant-fluid mixture is a multi-phase fluid that includes solid proppant particles suspended in a liquid medium (e.g., water or a water-based solution, oil or an oil-based solution, etc.).” And [0052] “the solver 344 may calculate values of fluid velocity, fluid pressure, or another variable over a spatial domain; the values can be calculated for an individual time step or multiple time steps” ); and simulating the behavior of the bed of settled proppant using the one or more fluid flow variables ([0052] “the solver 344 may calculate values of fluid velocity, fluid pressure, or another variable over a spatial domain; the values can be calculated for an individual time step or multiple time steps”).

Regarding claim 6, Madasu teaches the method of claim 5, wherein the one or more fluid flow variables include at least one of a mass flow rate of the proppant-fluid mixture, a pressure of the proppant-fluid mixture, a volume fraction of proppant in the proppant fluid mixture, a cross-sectional area of the bed of settled proppant, a fluid mass flow rate through the bed of settled proppant, and a cross-sectional area of the flow path ([0057] “The dynamic changes of effective cross-section area A.sub.0 can be obtained, for example, using a mass flux conservation model that accounts for the bed height h and a settling velocity v.sub.settling of the proppant in the proppant -fluid mixture. For example, the mass flux conservation model can include an expression for the mass flux balance of the proppant in the proppant-fluid mixture: [Equation 1]” And [0058] “The bed height h can be calculated by integrating equation (1) in time. In equation (1), .rho..sub.p represents the proppant density, v.sub.settling represents the proppant settling velocity (i.e., the transverse velocity in the direction of the settled proppant layer), .phi..sub.p represents the proppant concentration, v.sub.* represents the frictional shear velocity for re-suspension, and .phi..sub.critical represents the critical proppant volume fraction (e.g., 0.52). The frictional shear velocity v.sub.* is a parameter that characterizes the shear stress on the flowing proppant at the interface between the flowing proppant and the settled proppant layer. The critical proppant volume fraction .phi..sub.critical is the value of proppant volume fraction characterizing the transition between "fluid-like" bulk proppant behavior and "solid-like" bulk proppant behavior. The proppant bed height h associated with settling is integrated to the system to compute the effective cross-sectional area A.sub.0 for the fluid flow” And [0062] “In equations (3) and (4), the subscripts p, m, and f refer to proppant, proppant-fluid mixture, and fluid respectively. The momentum change due to the pull of gravity is represented by the g cos .theta. term, where .theta. is the angle of the acceleration due to gravity with respect to the axial flow direction. In equations (3) and (4), .eta. represents the spatial coordinate and .beta. represents the interphase interaction coefficient. P.sub.p and P.sub.m represent the proppant pressure and proppant-fluid mixture pressure, respectively, and are the sum of kinematic pressures and fluid pressures” And [0064] “The proppant transport flow model can also include equations for the mass balance of the proppant-fluid mixture. For example, the mass balance for the proppant-fluid mixture can be given by”).

Regarding claim 7, Madasu teaches the method of claim 1, wherein generating the multiphase fluid flow model comprises generating a multiphase fluid flow model that takes into account a momentum transfer between proppant and fluid in the proppant-fluid mixture during settling of the proppant to form the bed of settled proppant and resuspension of the proppant from the settled bed of proppant ([0063] “Through equation (3), the example proppant momentum conservation model varies the axial proppant momentum in the axial flow direction to account for proppant settling in another direction, and the model balances the axial proppant momentum against dynamic changes in the transverse proppant momentum. For example, the first term on the right-hand-side in the proppant momentum balance equation (3) represents momentum loss due to settling where A represents the area occupied by the settled proppant. As the fluid and proppant interact during suspension and re-suspension of the proppant, momentum can be transferred from the settled proppant to the fluid and vice versa.” Also see [0015] “The governing equations for fluid flow can include momentum conservation equations, mass conservation equations, energy balance equations, or other equations.” And [0055] “Proppant particles flowing in a flow path can have an axial momentum with a velocity in the direction of axial flow, as shown by particle 410. The axial flow direction is the primary flow direction of the proppant-fluid mixture. For example, the axial flow direction can be defined by the long dimension of the flow path. In some cases, the fluid can develops eddy currents that include transverse flow components, or the individual proppant particles can move in a transverse direction, while the bulk proppant-fluid mixture moves primarily in the axial direction. In a one-dimensional flow model, the spatial dimension of the model can be defined as the axial flow direction. Proppant particles can also have a transverse momentum component, corresponding to a velocity that is perpendicular to the axial flow, as shown by particle 420. Proppant particles can generally have a momentum that is a combination of axial and transverse components, as shown by particle 430. Transverse momentum can be imparted on a particle, for example, by gravity, pressure variations, temperature variations, flow path geometry, or a combination of these and other aspects of the flow environment. Many particles can settle at the bottom of a flow path, forming a layer of particles, such as settled proppant layer 404 shown in FIG. 4.” And [0061] “As particles of proppant settle into the bed or become re-suspended into the proppant-fluid mixture, the momentum of the proppant and the momentum of the proppant-fluid mixture can change dynamically over time. The momentum changes can be modeled by an example proppant momentum conservation model based on momentum balance equations. The momentum balance for the proppant can be based on shell balances leading to the following equation”).

Regarding claim 8, Madasu teaches the method of claim 7, wherein the multiphase fluid flow model is based on at least one of a mass conservation of the proppant in the settled bed of proppant, a mass conservation of the proppant-fluid mixture, a momentum conservation in the proppant-fluid mixture, a mass conservation of the proppant in the proppant-fluid mixture, and a momentum conservation in the settled bed of proppant ([0015] “The governing equations for fluid flow can include momentum conservation equations, mass conservation equations, energy balance equations, or other equations.” And [0057] “using a mass flux conservation model that accounts for the bed height h and a settling velocity v.sub.settling of the proppant in the proppant-fluid mixture. For example, the mass flux conservation model can include an expression for the mass flux balance of the proppant in the proppant-fluid mixture:” And [0061] “As particles of proppant settle into the bed or become re-suspended into the proppant-fluid mixture, the momentum of the proppant and the momentum of the proppant-fluid mixture can change dynamically over time. The momentum changes can be modeled by an example proppant momentum conservation model based on momentum balance equations.” And [0063] “Through equation (3), the example proppant momentum conservation model varies the axial proppant momentum in the axial flow direction to account for proppant settling in another direction, and the model balances the axial proppant momentum against dynamic changes in the transverse proppant momentum.”).
Regarding claim 9, Madasu teaches the method of claim 1, further comprising: using the simulation result to design a wellbore treatment plan; performing the wellbore operation based on the wellbore treatment plan; and modifying the wellbore treatment plan based on the simulation result ([0028] “The computing subsystem 110 can perform simulations before, during, or after the injection treatment. In some implementations, the injection treatment control subsystem 111 controls the injection treatment based on simulations performed by the computing subsystem 110. For example, a pumping schedule or other aspects of a fracture treatment plan can be generated in advance based on simulations performed by the computing subsystem 110. As another example, the injection treatment control subsystem 111 can modify, update, or generate a fracture treatment plan based on simulations performed by the computing subsystem 110 in real time during the injection treatment”).

Regarding claim 10, Madasu teaches a well system, comprising:
a stimulation system for performing a hydraulic fracturing operation in a wellbore penetrating a subterranean formation ([0019] “The example well system 100 shown in FIG. 1 includes an injection system 108. The injection system 108 can be used to perform an injection treatment, whereby fluid is injected into the subterranean region 104 through the wellbore 102.”); and
FIG. 1 is a diagram of an example well system 100 and a computing subsystem 110.” And Fig. 2) that when executed by the processor causes the computer system to:
generate a multiphase fluid flow model defining at least two layers ([0066] “a one-dimensional proppant transport flow model is a multiphase flow model that incorporates gravitational proppant settling and proppant re-suspension. The model can predict the bed height of the proppant and its effect on the fluid flow and predict the temperature evolution of the proppant-fluid mixture. The example one-dimensional proppant transport flow model can produce accurate and stable predictions of these proppant and fluid properties. The model can include mass and momentum losses associated with settling as source terms in the one-dimensional model solving for momentum and mass conservation equations for each phase”) comprising a first layer including a proppant-fluid mixture and a second layer including a bed of settled proppant formed when proppant settles from the proppant-fluid mixture (Fig. 4 and [0055] “In a one-dimensional flow model, the spatial dimension of the model can be defined as the axial flow direction. Proppant particles can also have a transverse momentum component, corresponding to a velocity that is perpendicular to the axial flow, as shown by particle 420. Proppant particles can generally have a momentum that is a combination of axial and transverse components, as shown by particle 430. Transverse momentum can be imparted on a particle, for example, by gravity, pressure variations, temperature variations, flow path geometry, or a combination of these and other aspects of the flow environment. Many particles can settle at the bottom of a flow path, forming a layer of particles, such as settled proppant layer 404 shown in FIG. 4.” And [0058] “The bed height h can be calculated by integrating equation (1) in time. In equation (1), .rho..sub.p represents the proppant density, v.sub.settling represents the proppant settling velocity (i.e., the transverse velocity in the direction of the settled proppant layer), .phi..sub.p represents the proppant concentration, v.sub.* represents the frictional shear velocity for re-suspension, and .phi..sub.critical represents the critical proppant volume fraction (e.g., 0.52). The frictional shear velocity v.sub.* is a parameter that characterizes the shear stress on the flowing proppant at the interface between the flowing proppant and the settled proppant layer.”);
simulate a behavior of the bed of settled proppant in a flow path using the multiphase fluid flow model ([0027] “the computing subsystem 110 can simulate fluid flow in the well system 100. For example, the computing subsystem 110 can include flow models for simulating fluid flow in or between various locations of fluid flow in the well system… ” And [0041] “The example architecture 300 shown in FIG. 3 includes a fluid system 310, a data acquisition system 320, a fluid flow simulation system 330, and an analysis system 360.” And [0045] “The example fluid flow simulation system 330 includes fluid system data 332, flow models 334, a momentum conservation module 340, a mass flux conservation module 342, and a solver module 344. The fluid flow simulation system can include additional or different features, and the features of a fluid flow simulation system 330 can be configured to operate in another manner.” And [0047] “The flow models 334 can include a proppant transport flow model to simulate proppant flow.” And [0048] “the flow paths represent flow conduits in a wellbore, perforations in a wellbore casing, hydraulic fractures extending from a wellbore, natural fractures connected to hydraulic fractures or a wellbore, or other types of interconnected flow paths in a well system environment.” And [0051] “The mass flux conservation module 342 can include any information or modules that can be used to model mass flux conservation in a fluid flow model. In some cases, the mass flux conservation module 342 accounts for a bed height and settling velocity of the proppant in the proppant-fluid mixture”)and thereby obtain a simulation result ([0053] “The analysis system 360 can include any systems, components, or modules that analyze, process, use, or access the simulation data generated by the fluid flow simulation system 330.”); and
actuate the stimulation system to perform the hydraulic fracturing operation in the wellbore based on the simulation result ([0028] “The computing subsystem 110 can perform simulations before, during, or after the injection treatment. In some implementations, the injection treatment control subsystem 111 controls the injection treatment based on simulations performed by the computing subsystem 110. For example, a pumping schedule or other aspects of a fracture treatment plan can be generated in advance based on simulations performed by the computing subsystem 110. As another example, the injection treatment control subsystem 111 can modify, update, or generate a fracture treatment plan based on simulations performed by the computing subsystem 110 in real time during the injection treatment”).

Regarding claim 11, Madasu teaches the well system of claim 10, wherein executing the program code further causes the computer system simulate the behavior of the bed of settled proppant by: simulating at least one of a movement of the bed of settled proppant in the flow path, a flow of fluid through the bed of settled proppant, a transport of proppant in the proppant-fluid mixture, a transport of the proppant from the bed of settled proppant to the proppant-fluid see rejection claim 2).

Regarding claim 12, Madasu teaches the well system of claim 10, wherein the flow path comprises a fracture network formed in the subterranean formation and executing the program code further causes the computer system to simulate the behavior of the bed of settled proppant in the proppant-fluid mixture flowing in the fracture network (see rejection claim 3).

Regarding claim 13, Madasu teaches the well system of claim 10, wherein the flow path includes at least a portion of the wellbore and executing the program code further causes the computer system to simulate the behavior of the bed of settled proppant in the proppant-fluid mixture flowing in the portion of the wellbore (see rejection claim 4).

Regarding claim 14, Madasu teaches the well system of claim 10, wherein executing the program code further causes the computer system to: provide the multiphase fluid flow model with one or more fluid flow variables including at least one of a mass flow rate of the proppant-fluid mixture, a pressure of the proppant-fluid mixture, a volume fraction of proppant in the proppant-fluid mixture, a cross-sectional area of the bed of settled proppant, a fluid mass flow rate through the bed of settled proppant, and a cross-sectional area of the flow path; and simulate the behavior of the bed of settled proppant using the one or more fluid flow variables (see rejection claim 6). 

Regarding claim 15, Madasu teaches the well system of claim 10, wherein executing the program code further causes the computer system to generate a multiphase fluid flow model that take into account a momentum transfer between proppant and fluid in the proppant fluid mixture during settling of the proppant while forming the bed of settled proppant and resuspension of the proppant from the settled bed of proppant (see rejection claim 7).

Regarding claim 16, Madasu teaches the well system of claim 15, wherein executing the program code further causes the computer system to generate the multiphase fluid flow model that is based on at least one of a mass conservation of the proppant in the settled bed of proppant, a mass conservation of the proppant-fluid mixture, a momentum conservation in the proppant-fluid mixture, a mass conservation of the proppant in the proppant-fluid mixture, and a momentum conservation in the settled bed of proppant (see rejection claim 8).

Regarding claim 17, Madasu teaches the well system of claim 10, wherein executing the program code further causes the computer system to use the simulation result to design a wellbore treatment plan, perform the hydraulic fracturing operation based on the wellbore treatment plan, and modify the wellbore treatment plan based on the simulation result (see rejection claim 9).

Regarding claim 18, Madasu teaches a computer program product tangibly embodied in a computer readable storage medium and comprising a computer readable program code that, when executed by a computer system, causes the computer system to: generate a multiphase fluid flow model defining at least two layers comprising a first layer including a proppant-fluid see rejection claim 10 and claim 14).

Regarding claim 19, Madasu teaches the computer program product of claim 18, wherein executing the program code further causes the computer system to generate a multiphase fluid flow model that takes into account a momentum transfer between proppant and fluid in the proppant-fluid mixture during settling of the proppant while forming the bed of settled proppant and resuspension of the proppant from the settled bed of proppant (see rejection claim 7).

Regarding claim 20, Madasu teaches the computer program product of claim 18, wherein executing the program code further causes the computer system to use the simulation result to design a wellbore treatment plan, perform the wellbore operation based on the wellbore treatment plan, and modify the wellbore treatment plan based on the simulation result (see rejection claim 9).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gadde et al. ("Modeling proppant settling in water-fracs." SPE annual technical conference and exhibition. Society of Petroleum Engineers, 2004.) teaches proppant settling models (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128